Mr. Justice Eldredge delivered the opinion of the court. 5. Intoxicating liquors—when prosecution should he in name of People of State. Where intoxicating liquors were sold in anti-saloon territory in a city whose ordinances provided for the licensing of dramshops and for a penalty for selling such liquors without having such license, held that a prosecution for selling such liquors should be in the name of the People of the State under the law by which the anti-saloon territory was created and not in the name of the city under such ordinances.